Citation Nr: 0321277	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-12 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic muscle strain syndrome with low back 
pain.  

2.  Entitlement to a disability rating in excess of 10 
percent for fracture of the first metatarsal of the left foot 
with degenerative joint disease. 

3.  Entitlement to service connection for a vision 
disability.   

4.  The propriety of the severance of service connection for 
degenerative joint disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On July 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
vision examinations to show the nature 
and extent of his service-connected low 
back and left foot disabilities, and his 
claimed vision disorder.  (Preferably, 
the orthopedic examination should not be 
scheduled with Dr. A. Thiruvengadam of 
the VAMC in Alexandria, LA).  Send the 
claims folder to the examiners for 
review.  Please provide the examiners 
with the following instructions:  

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.  Any testing deemed 
necessary by the examiner should be 
conducted.  The orthopedic examiner is 
requested to provide opinions on the 
following questions:  

a.  Please review VA compensation 
examinations conducted in January 1998 
and December 1999, to include the medical 
opinion dictated in December 1999 and 
reviewed in January 2000.  In January 
1998, the VA orthopedic examiner appears 
to opine that the veteran's degenerative 
disc disease was as likely as not an 
aggravation of his service-connected low 
back strain.  This examination report 
noted a history of the veteran re-
injuring his back in October 1996.  
However, this same examiner later opined 
in the December 1999 opinion that the 
veteran's herniated lumbar disc was the 
result of an October 1996 on-the-job 
injury and the service-connected low back 
strain could not be expected to result in 
the herniated disc.  These opinions 
provided by the same examiner based on a 
similar reported history appear to be 
contradictory.  Please review the medical 
evidence and express an opinion as to the 
degree of likelihood that the veteran 
developed lumbar degenerative disc 
disease/herniated disc as a direct result 
of any incident during military service, 
or was proximately due to or the result 
of his service-connected chronic muscle 
strain syndrome of the low back, or is 
aggravated by his service-connected 
chronic muscle strain syndrome of the low 
back, or is solely the result of the 
October 1996 industrial accident.  The 
examiner must provide a reasonably 
detailed rational for his/her opinion.  

b.  What is the range of motion in the 
lumber spine as measured in degrees?

c.  Does the veteran experience pain on 
motion, weakened movement, excess 
fatigability, or incoordination during 
the examination as a result of his 
service-connected low back 
disability(ies)?  The examiner should 
report the extent of any additional range 
of motion loss due to pain caused by the 
service-connected disorder.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination), as a 
result of his service-connected low back 
disability(ies), during flare-ups or 
after repeated use over a period of time?  
If there is additional disability the 
examiner should report the degree of 
additional loss of motion due to such 
factors.  If the examiner cannot offer 
the requested opinion without engaging in 
speculation that fact should be noted and 
an explanation why provided.  

e.  Does the veteran's fracture of the 
first metatarsal of the left foot with 
degenerative joint disease result in any 
current residual?  If so, please provide 
a description of the nature and extent of 
this residual disability, to include 
answers to DeLuca questions asked in (c) 
and (d) regarding the affected joints.  

The vision examiner is requested to 
provide the following opinions:  

Does the veteran currently have a 
disorder(s) associated with his vision?  
If so, is this disorder(s) congenital or 
developmental in origin?  If not 
congenital or developmental in origin, is 
it at least as likely as not that any 
identified vision disorder(s) is/are 
etiologically related to his military 
service?  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





